ByaN, O. J.
Insurance companies in other states are bound *388by statute to certain prescribed compliances, in order to authorize them to transact the business of insurance in this state. But compliance with that statute is not necessary to enable them to take securities in this state for debts due to them by residents of the state.
And if it ever were a doubtful question whether corporations of one state could maintain suits in another state, it is no longer so. Such suits are now supported by judicial decisions in all the states. It would be intolerable injustice if a creditor corporation in one state could not sue its debtor in another. Such corporations, denied judicial process against their debtors in the courts of the debtors’ domicile, might well exclaim, as Chancellor Keht, I think, once said: Quod genus hoe hom-inum? quaere huno tarn barbara, morem permittit patria? Hospitio prohibemur arenal.
By the Oourt. — The order of the court below is affirmed.